Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 1 of 20




                              IN THE UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION

                      Case Number:__________________-CIV-_____________________

     RAYMOND T. MAHLBERG,
              Plaintiff,
     v.
     FURLA (USA) Inc.,
              Defendant.
     ________________________________/

                             COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

          COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

          through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant

          to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s

          12181-12189 (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations.

          Plaintiff state as follows:

                               INTRODUCTION AND NATURE OF THE ACTION

           1. This Court has jurisdiction over this case based on federal question jurisdiction, as

          provided in 28 U.S.C. §1331 and the provisions of the ADA.

           2. Plaintiff is a visually-impaired and legally blind person (disabled) who requires

          assistance through screen-reading software to read website content using his computer.

          Plaintiff uses the term “blind” or “visually impaired” as legally blind. Disable as defined

          by ADA and Amendment acts of 2008, 42 USC §12101 (ADAAA).




                                                       1
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 2 of 20




       3. In the statutory text, Congress determined that "individuals with disabilities continually

       encounter various forms of discrimination," including "communication barriers". 42 U.S.C.

       § 12182(a).

       4.Defendant’s adjunct website https://www.furla.com/us/en/ and specifically the Florida

       website https://www.furla.com/us/en/ / (the “Website” or Defendant’s website) is not fully

       or equally accessible to blind or visually impaired consumers in violation of the “ADA.”

       As a result, Plaintiff seeks a permanent injunction to cause a change in FURLA (USA)

       (“Defendant” or “FURLA”) policies, practices and procedures so that Defendant’s website

       will become, and remain, accessible to blind. Plaintiff seeks injunctive relief, attorneys’

       fees and costs, including, but not limited to, court costs and expert fees, pursuant to Title

       III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189

       (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28 U.S.C. 2201 and 2202 as well as ADA 28

       CFR Part 36 Regulations.

       5. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices to

       overcome barriers in communicating with people who have visual and hearing

       impairments, among other things. See 42 U.S.C. 12103(1).

       6. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's Title

       III regulations require public accommodations to "furnish appropriate auxiliary aids and

       services where necessary to ensure effective communication with individuals with

       disabilities." 28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader

       software," "magnification software," and "accessible electronic and information

       technology" as among the auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).




                                                     2
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 3 of 20




         7. Plaintiff is sui juris, and he is disabled as defined by the ADA and ADA Amendments

         Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct,

         maintain, and operate its website https://www.furla.com/us/en/ to be fully and equally

         accessible to and independently usable by Plaintiff, constitutes in Defendants’ denial of full

         and equal access to its website, and therefore denial of its products and services offered

         thereby in conjunction with its physical location(s), resulting in a violation of Plaintiff’s

         rights under the Americans with Disabilities Act (“ADA”).

         8. Defendant’s website https://www.furla.com/us/en/ (the “Website” or Defendant’s

         website). Defendant owns and operates the website and FURLA stores that are located in

         Florida.

         9. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in Orlando,

         Florida brings this action under the Americans with Disabilities Act in Federal Court. 8.

         Blind and visually impaired citizens must use screen reading software1 or other assistive

         technologies in order to access website content.

         10. Plaintiff cannot use his computer and mobile device browser without the assistance of

         appropriate and available screen reader software to understand websites.

         11. Defendant’s Website contains digital source code barriers where screen-readers for the

         blind do not work.

         12. This case arises out of the fact that Defendant FURLA (USA) has operated its business

         in a manner and way that effectively excludes individuals who are visually impaired from




     1“screen reader” is a software application that enables people with severe visual impairments to use a computer.
     Screen readers work closely with the computer's Operating System (OS) to provide information about icons, menus,
     dialogue boxes, files and folders.


                                                            3
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 4 of 20




       access to Defendants’ https://www.furla.com/us/en/ website based upon Defendant’s

       failure to provide auxiliary aids and services for effective communications.

       13. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

       14. Plaintiff, a legally blind person, is impeded to access and communicate with Defendant

       effectively and timely such that allowing access to Defendants’ various business locations;

       as such impediment as rendered Defendants’ physical places of accommodation not fully

       accessible to the visually impaired.

       15. Plaintiff has attempted to access Defendant’s Website in the past and intends to continue

       to attempt to access Defendant’s Website https://www.furla.com/us/en/.

       16. However, unless Defendant is required to eliminate the access barriers at issue and

       required to change its policies so that access barriers do not reoccur on Defendant’s Website

       https://www.furla.com/us/en/, Plaintiff will continue to be denied full access to the

       FURLA’s website.

                                     JURISDICTION AND VENUE

       17. Plaintiff resides in Orlando, Florida and regularly travels to Palm Beach, Broward and

       Miami to visit his friends where they go shopping. Defendant has several stores in the State

       of Florida, including stores in South Florida. Venue is proper pursuant to 28 U.S.C.

       §1391(b), in the Southern District of Florida where defendant resides and substantial part

       of the events giving rise to the claims occurred, Personal jurisdiction exists when the

       Defendant purposefully availed itself of the conducting activities within the forum State.

       18. Plaintiff’s claims asserted herein arose in this judicial district.

       19. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there are several

       FURLA stores in his area.



                                                       4
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 5 of 20




       20. This is an action injunctive relief pursuant to Title III of the Americans with Disabilities

       Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent discrimination

       which includes equal access and effective communications with Defendants’ business. This

       Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

       21. Defendant is subject to personal jurisdiction in this District. Defendant has been and is

       committing the acts or omissions alleged herein in the Southern District of Florida that

       caused injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of

       the acts and omissions giving rise to Plaintiff’s claims occurred in the Southern District of

       Florida. Specifically, on several separate occasions, Plaintiff has been denied the full use

       and enjoyment of the facilities, goods, and services of Defendant’s website in Orange

       County and Dade County, Florida. The access barriers Plaintiff encountered on Defendant’s

       website have caused a denial of Plaintiff’s full and equal access multiple times in the past,

       and now deter Plaintiff on a regular basis from accessing Defendant’s website. Plaintiff

       would like to become Defendant’s patron and access the Defendant’s website in the near

       future but the barriers Plaintiff encountered on Defendant’s website have impeded

       Plaintiff’s full and equal enjoyment of goods and services offered at Defendant’s brick-and

       mortar stores. Defendant FURLA is authorized to conduct, and is conducting, business

       within the State of Florida and within the jurisdiction of this court.

                                              THE PARTIES

       22. Plaintiff Mahlberg, is a resident of the State of Florida. Plaintiff resides in Orlando.

       Mahlberg is legally blind, and a member of a protected class under the ADA. Whereby, he

       has a disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations

       implementing the ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602,



                                                      5
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 6 of 20




       §802(h). Plaintiff suffered an assault to the back of his head in 2004 which caused damage

       and atrophy of the optic nerve, and as a consequence, is legally blind. Plaintiff is a legally

       blind individual who has a physical impairment that substantially limits the major life

       activity of seeing. Accordingly, he has a disability within the meaning of 42 U.S.C. § 12102

       and 28 C.F.R. § 35.104. Plaintiff is a qualified individual with a disability within the

       meaning of 42 U.S.C. § 12131(2), 29 U.S. Code § 794 and 28 C.F.R. § 35.104. 21. Plaintiff

       cannot use the computer without the assistance of a screen reader software. Mahlberg is a

       proficient user of the JAWS screen-reader to access the internet." JAWS, or "Job Access

       With Speech," is the most popular screen reading software for Windows-based computers.

       For screen-reading software to work, the information on a website or on a mobile

       application must be capable of being rendered into text. Usually, this means that graphics

       and embedded hyperlinks must include alternative text (known as "alt-text")—a description

       of the image that appears when a cursor floats over it or screen-reading software detects it.

       23. FURLA (USA) is a Foreign Profit Corporation. Defendant is the owner and operator

       of a chain of stores under the brand name FURLA and his merchandise are distributed to

       hundreds of affiliated and authorized retailers. Defendant has several stores in Florida,

       including FURLA located at Sunrise Sawgrass Mall, FL

       24. Upon information and belief, at all times material hereto, Defendant FURLA owns,

       operates, and/or manages the day-to-day affairs and stores of FURLA stores which are

       operating within South Florida.

       25. Plaintiff believes, and thereon alleges, that defendants FURLA corporate affiliates

       and/or related entities, actively engaged in the sale of clothing in various states throughout

       the country, including Florida.



                                                     6
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 7 of 20




       26. Plaintiff is further informed that said company is a foreign profit corporation from Italy.

       Defendant’s headquarters and principal corporate offices located in New York. Said

       Defendant entities will hereinafter collectively be referred to as “FURLA” “the Defendant

       Company” or, where appropriate, “Defendant.”

                                                  FACTS

       27. Defendant is defined as a “Public Accommodation" within meaning of Title III because

       Defendant is a private entity which owns and/or operates “[A] bakery, grocery store,

       clothing store, hardware store, shopping center, or other sales establishment,” 42 U.S.C.

       §12181(7)(E) and 28 C.F.R. §36.104(5).

       28. Each of Defendant’s FURLA’s stores are open to the public and each is a place of

       Public Accommodation subject to the requirements of Title III of the ADA and its

       implementing regulation as “[A] bakery, grocery store, clothing store, hardware store,

       shopping center, or other sales establishment,” as defined by 42 U.S.C. §12181(7)(E);

       §12182, and 28 C.F.R. Part 36.

       29. FURLA stores offer for sale to the general public men and women clothing.

       30. Defendant has control over its website and mobile application, and/or operates his web

       pages, including image and data content. Defendant owns and operate the domain name

       https://www.furla.com/us/en/ that is configured for use by mobile devices such as

       smartphones, as well as regular computer laptops and desktops to access Defendant’s

       website.

       31. One of the functions of Defendant’s website (available in mobile or computer version)

       is to provide the public information on the various locations of Defendant’s stores that sell

       merchandise. The other function of the website is to sell Defendant’s merchandise.



                                                     7
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 8 of 20




       32. Defendant’s Website is offered by Defendant as a way for the public to communicate

       with FURLA’s merchandise. Defendant’s Website also permits the public to register and

       create an account allows the general public to order and purchase clothing, provides

       information about its merchandise, and (among other things) provides: customer service,

       locate stores, buy bracelet, ring, necklace online or at the physical store.

       33. The Website is an integral part of the goods and services offered by Defendant’s store,

       because website and physical stores are heavily integrated, since the website allows the

       public the ability to locate Defendant’s stores, retail locations and sells merchandise.

       34. The website is an extension of defendant’s physical stores. By this nexus, between the

       store and the Website is characterized as a Place of Public Accommodation pursuant to

       Title III, 42 U.S.C. §12181(7)(E) of the ADA.

       35. Plaintiff is a customer of FURLA’s clothing merchandise and his intent to buy clothing

       and fashion merchandise from FURLA’s stores. Plaintiff is a fragrance lover, thru his

       inquiries he learned there are some FURLA’s stores in his area.

       36. As a result of Plaintiff being legally blind, before he embarks on any venture from his

       home, he studies the location where he is seeking to patronize through using the internet.

       In the case of Plaintiff’s investigation of FURLA’s store locations, Plaintiff went to

       defendant’s Website to learn (1) how to navigate to and from FURLA’s store locations; (2)

       the cost of FURLA’s clothing merchandise; (3) times and hours of operation FURLA’s

       stores in his area, so he can arrange transportation with the intent of purchasing FURLA’s

       clothing, (4) the exclusive online deals (5) and privacy policy.

       37. Like most consumers, Plaintiff accesses numerous websites at a time to compare

       features, models, quality and prices.



                                                      8
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 9 of 20




       38. During the plaintiff’s several visits to the website using JAWS (computer) and

       Voiceover (mobile) occurring in March 01, 2020 and the last in June 15, 2020, the plaintiff

       encountered multiple access barriers that denied the plaintiff full and equal access to the

       facilities, goods and services offered to the public and made available to the public; and

       that denied the plaintiff the full enjoyment of the facilities, goods, and services of the

       website, as well as to the facilities, goods, and services of Defendant’s locations.

       39. Plaintiff was impeded to patronize FURLA stores by Plaintiff being unable to learn

       about FURLA location addresses, hours, fashion available online for sale, and the ability

       to create an online account, read the Return and Privacy Policy, among other things readily

       available to sighted individuals.

       40. Plaintiff called Defendant FURLA store to inquire about new arrivals of men clothing

       as well to find the location of stores in his area. Defendant’s representative failed to fully

       assist Plaintiff and referred him to its Website. Later, Plaintiff found out that the store he

       called was the one at Sawgrass Mills Mall in Sunrise, FL.

       41. Following communications with Defendant’s representative, Plaintiff attempted to

       utilize Defendant’s Website as instructed by Defendant’s representative.

       42. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):

              a.         Find out about FURLA’s clothing for sale at the store and online;

              b.         Locate FURLA’s stores;

              c.         Learn about the FURLA’s men clothing and gift card for sale,

              d.         Learn about Furla’s Privacy Policy;

              e.         Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s

       mobile and computer website which would direct him to a webpage with contact



                                                     9
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 10 of 20




        information for disabled individuals who have questions, concerns, or who are having

        difficulties communicating with the business. However, Plaintiff was unable to do so

        because no such link or notice was provided on Defendant’s website.

                             AMERICAN WITH DISABILITIES ACT

        43. The failure to access the information needed precluded Plaintiff’s ability to patronize

        FURLA’s stores because, as a blind individual, Plaintiff needs to plan his outings out in

        detail in order to have the proper financing for a venture, and insure that he arrives at a

        given location.

        44. Title III provides that “no individual shall be discriminated against on the basis of

        disability” in “any place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in

        Title III, the term “public accommodation” includes a “store and sales establishment” Id. §

        12181(7)(E). Defendant FURLA (USA) owns and operates stores, the FURLA stores.

        45. Technology evolves, in these days, consumers are doing most of their shopping online.

        Defendant’s provision of an e-commerce website is an essential part of the services offered

        and is no different than the customer service to the public as part of FURLA stores services,

        privileges and benefit to the public.

        46. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

        Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and

        services where necessary to ensure effective communication with individuals with

        disabilities.”

        47. By this nexus, the website https://www.furla.com/us/en/ is characterized as an

        intangible service, privilege and advantage provided by FURLA a place of Public

        Accommodation (FURLA’s stores) as defined under the ADA, and thus its website is an



                                                     10
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 11 of 20




         extension of FURLA services, privileges and advantages made available to the general

         public by Defendant through its retail brick and mortar stores.

         48. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

         Internet Applications (ARIA) software language and Universal design2. This means that

         images and embedded hyperlinks must include alternative description text (known as "alt-

         text")—a description of the image that appears when a cursor floats over it or screen-

         reading software detects it. The World Wide Web Consortium (the principal standards-

         setting body for the web) has issued a set of "Web Content Accessibility Guide-lines"

         (WCAG) to assist developers in making their websites accessible to blind people and other

         individuals with disabilities.

         49. Plaintiff’s expectation of participating in FURLA website, services and privileges was

         eliminated since he could not access Defendant’s https://www.furla.com/us/en/ website at

         all to avail himself of the latest services which Defendant offers to the public.

         50. The access barriers Plaintiff encountered on Defendant’s website have caused a denial

         of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

         regular basis from accessing Defendant’s website https://www.furla.com/us/en/.

         51. Plaintiff would like to become Defendant’s patron and access the Defendant’s website

         in    the    near    future     but    the    barriers      Plaintiff   encountered       on     Defendant’s

         https://www.furla.com/us/en/ website and mobile application have impeded Plaintiff’s full

         and equal enjoyment of goods and services offered at Defendant’s brick-and mortar stores.



     2Following  universal design principles in creating a website provides access to all users regardless of their abilities,
     their disabilities, or the limitations of their equipment and software. Washington University. “Universal design is the
     design of products and environments to be usable by all people, to the greatest extent possible, without the need
     for adaption or specialized design.” Kalbag, Laura (2017).


                                                                11
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 12 of 20




        52. The fact that Plaintiff could not access the Defendant’s Website and could not

        comprehend the electronic pages contained therein, left Plaintiff excluded from accessing

        FURLA stores, goods and services available from Defendant and further left him with the

        feeling of segregation, rejection, isolation, and unable to participate in his own business

        affairs (such as in this case clothing merchandise) in a manner equal to that afforded to

        others who are not similarly disabled.

        53. Plaintiff’s inability to fully use Defendant’s Website therein has hindered, impeded

        and inhibited Plaintiff’s access to Defendants physical store locations. Plaintiff has suffered

        as a result and has suffered particularized harm and an injury in fact.

        54.   Plaintiff cannot make proper arrangements for transportation of himself to the

        FURLA’s store locations without the ability to know in advance the FURLA’s

        merchandise, goods and services which service is available online through Defendant’s

        Website. Plaintiff also faces a great degree of uncertainty of how to physically travel to

        Defendant’s FURLA’s store location. Plaintiff is effectively denied the ability to physically

        travel to Defendant’s FURLA’s store.

        55. Plaintiff has a concrete plan to purchase FURLA’s brand merchandise when he is

        treated like other members of the public. Consequently, the Plaintiff is unable to determine

        the cost of Defendant’s goods and services, including becoming informed about the

        FURLA’s brand merchandise available for purchase.

        56. By denying Plaintiff the opportunity to comprehend FURLA’s Website and mobile

        application therein due to Plaintiff’s disability (visual impairment), Defendant has denied

        Plaintiff the opportunity to participate in or benefit from Defendant’s goods and services

        as afforded to the public.



                                                      12
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 13 of 20




        57. Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

        policies, and practices set forth herein unless enjoined by this Court.

        58. On information and belief, Defendant has not offered any form of website and mobile

        application in an accessible format for blind or visually impaired individuals.

        59. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

        privileges, advantages, and accommodations provided at its stores and authorized retailers.

        60. All Public Accommodations must insure that their Places of Public Accommodation

        provide Effective Communication for all members of the general public, including

        individuals with disabilities.

        61. On information and belief, Defendant is aware of the common access barriers and

        barriers to effective communication within its Website and the electronic pages/data therein

        which prevent individuals with disabilities who are visually impaired from the means to

        comprehend the information presented therein.

        62. Defendant and alike retailers are fully aware of need to provide full access to all visitors

        to its Website as Department of Justice published several communications stating that the

        website is an auxiliary-aid of the physical stores and must be accessible. (September 25,

        2018 letter from Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

        63. Binding case law increasingly recognize that private entities are providing goods and

        services to the public through the websites that operate as places of Public Accommodation

        under Title III.

        64. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

        website and avail themselves of the same privileges. Thus, the Plaintiff has suffered




                                                      13
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 14 of 20




        discrimination due to Defendant’s failure to provide a reasonable accommodation for

        Plaintiff’s disability.

        65. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

        alleged hereinabove and this suit for injunctive relief is his only means to secure adequate

        redress from Defendant’s unlawful and discriminatory practices.

        66. Notice to Defendant is not required as a result of Defendant’s failure to cure the

        violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§

        2201, 2202.

        67.   The Website is also a place of Public Accommodation pursuant to 42 U.S.C.

        §12181(7)(E) as the public can purchase FURLA’s merchandise online through the

        Website (which meets the definition of “sales establishment‟).

        68. The Department of Justice has provided useful guidance regarding website accessibility

        under the ADA, and the binding and persuasive case law in this district has applied the Web

        Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

        69. Types of website source-code programming errors include (but are not limited to)

        source-code errors which are easily identifiable and are prone to making the website

        inaccessible, that create empty headings and text fields that create confusion for a user that

        rely on the “TAB” key to navigate a web page.

        70. A sampling review of just part of it revealed that the Website is not functional for users

        who are visually impaired. The Website contains several types of errors, easily identifiable

        and correctable, which occur throughout the Website such as:

              a. All image elements must have an alt attribute. WCAG 2.0 A F65

              b. Each a element must contain text or an img with an alt attribute. WCAG 2.0 A F89



                                                     14
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 15 of 20




              c. ARIA control has no label. WCAG 2.0 A F68.

              d. All onclick handlers should have an equivalent onkeyup or onkeydown

                  handler. WCAG 2.0 A F54.

              e. Button elements containing only an img must have an alt attribute on the img

                  WCAG 2.0 A F65

        71. More violations may be present on webpages of the Website, and they will be

        determined and proven through the discovery process and expert audit.

        72. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28 U.S.C.

        §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

        73. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

        reasonable fee for services in the prosecution of this cause, including costs and expenses

        incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

        Defendant FURLA.

        COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

        74. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate subtitle

        A of Title III of the ADA, which prohibits discrimination on the basis of disability by Public

        Accommodations and requires places of Public Accommodation to be designed,

        constructed, and altered in compliance with the accessibility standards established by Part

        36 Regulation.

        75. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

        individuals with disabilities the opportunity to participate in or benefit from the goods, services,

        facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. §

        12182(b)(1)(A)(i).



                                                        15
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 16 of 20




        76. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

        individuals with disabilities an opportunity to participate in or benefit from the goods, services,

        facilities, privileges, advantages, or accommodation, which is equal to the opportunities

        afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

        77. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also includes,

        among other things:

       [A] failure to make reasonable modifications in policies, practices, or procedures, when such
       modifications are necessary to afford such goods, services, facilities, privileges, advantages, or
       accommodations to individuals with disabilities, unless the entity can demonstrate that making such
       modifications would fundamentally alter the nature of such goods, services, facilities, privileges,
       advantages or accommodations; and a failure to take such steps as may be necessary to ensure that no
       individual with a disability is excluded, denied services, segregated or otherwise treated differently than
       other individuals because of the absence of auxiliary aids and services, unless the entity can demonstrate
       that taking such steps would fundamentally alter the nature of the good, service, facility, privilege,
       advantage, or accommodation being offered or would result in an undue burden. 42 U.S.C. §
       12182(b)(2)(A)(ii)-(iii).


       78. The acts alleged herein constitute violations of Title III of the ADA, and the regulations

       promulgated thereunder. Plaintiff, who is a member of a protected class of persons under the ADA,

       has a physical disability that substantially limits the major life activity of sight within the meaning

       of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been denied full and equal access

       to the Website, has not been provided services that are provided to other patrons who are not

       disabled, and has been provided services that are inferior to the services provided to non-disabled

       persons. Defendant has failed to take any prompt and equitable steps to remedy its discriminatory

       conduct. These violations are ongoing.

        79. In addition, Defendant’s representatives within its store locations have referred

        customers to Defendant’s Website. By Defendant’s representatives referring the public

        visually impaired individuals to its Website for basic information needed to shop at a

        FURLA store, instead of providing such information at the physical store locations, the


                                                         16
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 17 of 20




        Website has been rendered an integral part of Defendant’s physical store locations. Thus,

        the failure of that Website contained therein to be accessible to visually impaired

        individuals impedes visually impaired individuals (such as Plaintiff) from access to

        Defendant’s physical store locations.1

        80. The ADA applies to the Defendant’s Website, as the Website is a place of Public

        Accommodation for the following reasons: (1) the statutory construction of the ADA

        demonstrates its applicability is not limited to physical “brick and mortar” locations; (2)

        Congress‟ intent was for the ADA to be responsive to changes in technology; and (3) the

        Department of Justice has interpreted the ADA to apply to websites.

        81.   No notice is required because under Title III of the ADA, 42 U.S.C. §

        12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a

        class of individuals with disabilities an opportunity to participate in or benefit from the

        goods, services, facilities, privileges, advantages, or accommodation, which is equal to the

        opportunities afforded to other individuals.

        82.   Defendant is in violation of the ADA by creating barriers for individuals with

        disabilities who are visually impaired and who require the assistance of interface with

        screen reader software to comprehend and access websites and electronic documents. These

        violations are ongoing.

        83. As a result of the inadequate development and administration of Defendant’s Website,

        Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also 28

        C.F.R. §36.501 to remedy the discrimination.

        84. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff

        Mahlberg injunctive relief; including an order to:



                                                       17
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 18 of 20




        a)         Require Defendant take the necessary steps to make the Website readily

        accessible to and usable by visually impaired users, and during that time period prior to the

        https://www.furla.com/us/en/ website’s being readily accessible, to provide a temporary

        alternative method for individuals with visual impairments to access the information

        available on the Website until such time that the requisite modifications are made. Title III

        American with Disabilities Act Part 36 Regulation.

        b)        Require Defendant to provide periodic maintenance of the accessible website

        thru the appropriate auxiliary aids such that individuals with visual impairments will be

        able to always receive effectively communication with the Website for purposes of viewing

        and locating FURLA stores and becoming informed of and signing up for FURLA

        merchandise online, and of viewing electronic documents provided to the public within

        Defendant’s Website.

        c)      During the time period prior to the Website’s being designed to permit individuals

        with visual impairments to effectively communicate, requiring Defendant to provide an

        alternative method for individuals with visual impairments to effectively communicate so

        they are not impeded from obtaining the goods and services made available to the public.

        Title III ADA Part 36 Regulation.

        85. For all of the foregoing, the Plaintiff has no adequate remedy at law.

        DEMAND FOR RELIEF

        WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment against

        Defendant “FURLA (USA) Inc.” and requests the following injunctive relief permanently

        enjoin Defendant from any practice, policy and/or procedure which will deny Plaintiff

        equal access to, and benefit from Defendant’s services and goods, as well as the Court:



                                                     18
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 19 of 20




        a. That the Court issue a Declaratory Judgment that determines that the Defendants' website

        at the commencement of the subject lawsuit is in violation of Title III of the Americans

        with Disabilities Act, 42 U.S.C. § 12181 et seq.;

        b. That the Court enter an Order directing Defendants to continually update and maintain

        their computer version of the defendant’s website and FURLA’s website to ensure that it

        remains fully accessible to and usable by visually impaired individuals;

        c. That the Court issue an Injunctive relief order directing Defendants to alter their website

        to make it accessible to, and useable by, individuals with disabilities to the full extent

        required by Title III of the ADA;

        d. That the Court enter an Order directing Defendants to evaluate and neutralize their

        policies and procedures towards persons with disabilities for such reasonable time so as to

        allow Defendants to undertake and complete corrective procedures.

        e. That the Court enter an award of attorney’s fees, costs and litigation expenses pursuant

        to 42 U.S.C. § 12205; and Title III of the ADA Section 36.505.


        Respectfully submitted,

            Dated this 22nd day of June, 2020.


                                                    s/Acacia Barros
                                                    Attorney for Plaintiff
                                                    ACACIA BARROS, P.A.
                                                    Acacia Barros, Esq.
                                                    FBN: 106277
                                                    11120 N. Kendall Dr., Suite 201
                                                    Miami, Florida 33176
                                                    Tel: 305-639-8381
                                                    ab@barroslawfirm.com




                                                     19
Case 0:20-cv-61217-RAR Document 1 Entered on FLSD Docket 06/22/2020 Page 20 of 20




                                        CERTIFICATE OF SERVICE


        I hereby certify that on this 22nd day of June, 2020 that the foregoing document has

        been filed using CM/ECF system and will be served via email when Defendant’s

        counsel enters an appearance.




                                                   20
